Citation Nr: 1028492	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-13 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Whether the appellant's character of discharge for his period of 
service from December 1967 to October 1968 is a bar to 
eligibility for VA benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Willie






INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 decision by the Los Angeles, 
California, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 


FINDINGS OF FACT

1.  The appellant received a discharge under other than honorable 
(OTH) conditions for his service from December 1967 to October 
1968.  

2.  The misconduct committed by the appellant in service was 
willful and persistent.  It did not consist of minor offenses 
offset by otherwise honest, faithful, and meritorious service.

3.  The appellant was not insane at the time he committed his in-
service misconduct.

4.  The appellant's discharge is considered dishonorable. 


CONCLUSION OF LAW

The character of the appellant's discharge from service is a bar 
to VA benefits.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board finds that the provisions of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L.  No. 106-475, 
114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)] are not applicable to this claim on appeal 
because the appeal turns on a matter of law and not on the 
underlying facts or development of the facts.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002).  The United States Court 
of Appeals for Veterans Claims (Court) found in Manning that the 
VCAA can have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based on 
fact.  Also see Smith v. Gober, 14 Vet. App. 227 (2000); Dela 
Cruz v.  Principi, 15 Vet. App. 143 (2001).  Consequently, the 
Board is not required to address the RO's efforts to comply with 
the VCAA with respect to the issue here on appeal. 

Factual Summary

The appellant submitted a claim for non-service connected pension 
benefits for neck and back disabilities in June 2005.  The RO 
rendered an administrative decision in March 2006 denying 
entitlement to the benefits sought based on the character of 
discharge.  The RO determined that the appellant's service from 
December 12, 1967 to October 21, 1968 was under dishonorable 
conditions and prohibited the payment of gratuitous VA benefits.  
The RO cited the provisions of 38 C.F.R. § 3.12 (d)(4), willful 
and persistent misconduct.  The RO found that the appellant did 
not complete his required period of service and that he was 
absent without official leave (AWOL) from January 22, 1968 to 
January 29, 1968, from February 18, 1968 to February 29, 1968, 
and from April 9, 1968 to July 16, 1968.  It was noted that the 
appellant received one court marital and one non-judicial 
punishment under Article 15, and that his period of service was 
administratively terminated in lieu of court martial.  The RO 
noted that the appellant had not responded at that time to 
present a statement or evidence which would show that his willful 
and persistent misconduct, while on active duty, did not warrant 
characterization as other than honorable.  

Service records show that the appellant served from December 1967 
to October 1968.  These records further show that, in January 
1968 it was reported that on or about January 22, 1968 the 
appellant without authority absent himself from his unit and 
remained absent until on or about January 30, 1968.  The 
punishment given was forfeiture of $35.00 per month for two 
months and restriction to the limits of the company area for 30 
days.  Trial by court martial not demanded was noted.  In a May 
1968 Form DA 188, it was shown that the appellant was AWOL from 
January 22, 1968 to January 30, 1968 (8 days), from February 18, 
1968 to March 2, 1968 (12 days), and from April 9, 1968 to May 8, 
1968 (29 days).  

The appellant was examined in August 1968 to determine his 
capability to stand trial.  During the examination, it was noted 
that the appellant had been AWOL three times and was up for court 
martial now.  It was noted that he had one previous court 
martial.  Examination revealed the appellant was oriented, 
rational and coherent and gave no evidence of abnormal thinking 
or behavior suggesting a serious mental illness.  It was noted 
that the appellant had a 6th grade education and had some signs 
of slowness of mentation.  The examiner noted that the 
appellant's condition was part of a chronic character and 
behavior disorder due to deficiencies in emotional and 
personality development.  The examiner noted that the condition 
was not amenable to hospitalization, treatment, training, 
transfer or reclassification to another type of duty and renders 
him unsuitable for military duty.  The psychiatric evaluation 
revealed a diagnosis of inadequate personality, LOD, no EPTS.  
Separation under the provisions of AR 635-212 was recommended.  

Service records show a notation of trial for offense Article 86, 
conf suspended September 1968.  In October 1968, a letter was 
issued with the subject line Discharge for Unfitness Under AR 
635-212.  It was noted that request counseling and rehabilitation 
requirements as outlined in Section II, AR 635-212 be waived 
pursuant to paragraph c(2), Section II, AR 635-212.  Recommend an 
undesirable discharge be furnished was noted.  In October 1968, 
the appellant's discharge by reason of unfitness was approved.  
It was noted that the enlisted person will be furnished an 
undesirable discharge certificate (DD Form 258A) and that the 
reason and authority for discharge would be shown as AR 635-212, 
SPN 386.  It was noted that requirement for further counseling 
and rehabilitation as outlined in paragraph 7, AR 635-212, was 
waived.  In an October 1968 document, it was noted that discharge 
was recommended because of habits and traits of character 
manifested by repeated commission petty offenses and habitual 
shirking.  It was noted that the appellant had no record of 
previous convictions and one Article 15 UCMJ dated January 31, 
1968.  The appellant's DD 214 reflects non-pay period time lost 
from January 22, 1968 to January 29, 1968, from February 18, 1968 
to February 29, 1968 and from April 9, 1968 to July 16, 1968.  	

Legal Criteria

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars found at 
38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars 
listed in 38 C.F.R. § 3.12(d).  A discharge or release from 
service under specified conditions, including being AWOL for a 
continuous period of at least 180 days, is a bar to the payment 
of benefits.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(c).  
Acceptance of an undesirable discharge to escape trial by general 
court-martial is considered to have been issued under 
dishonorable conditions and is a bar to VA compensation benefits 
(but not to benefits under Chapter 17 of Title 38).  38 U.S.C.A. 
§ 5303; 38 C.F.R. § 3.12.  A discharge or release because of 
willful and persistent misconduct will also be considered to have 
been issued under dishonorable conditions.  Willful and 
persistent misconduct includes a discharge under other than 
honorable conditions, if it is determined that it was issued 
because of willful and persistent misconduct.  A discharge 
because of a minor offense will not, however, be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4).

A discharge or release from service under one of the conditions 
specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits 
unless it is found that the person was insane at the time of 
committing the offense.  38 C.F.R. § 3.12(b).  According to 38 
C.F.R. § 3.354(a), definition of insanity, an insane person is 
one who, while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or less 
prolonged deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the community 
to which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs of 
the community in which he resides.  38 C.F.R. § 3.354(b) provides 
when a rating agency is concerned with determining whether a 
appellant was insane at the time he committed an offense leading 
to his court-martial, discharge or resignation (38 U.S.C. § 
5303(b)), it will base its decision on all the evidence 
procurable relating to the period involved, and apply the 
definition in paragraph (a) of this section.

Analysis

The issue presented before the Board is whether the appellant's 
character of discharge for his period of service from December 
1967 to October 1968 is a bar to eligibility for VA benefits.  
When the appellant was denied benefits because of his character 
of discharge, in the March 2006 administrative decision, the RO 
cited the provisions of 38 C.F.R. § 3.12 (d)(4) willful and 
persistent misconduct.  The RO also related that the appellant 
was administratively terminated in lieu of court martial.  The RO 
referenced the appellant being AWOL.  The RO found that the 
appellant had not submitted any evidence which would show that 
his willful and persistent misconduct, while on active duty, did 
not warrant characterization as other than honorable.  

Initially, the Board notes that it has not been presented with 
any evidence that the appellant's discharge was in lieu of a 
general court-martial so as to constitute a bar under 38 C.F.R. § 
3.12(d)(1).  In this regard, the service records only reference a 
contemplated trial by court-martial.  Service records indicate 
that the appellant was subject to a court martial, a trial by 
general court martial is not indicated.  Furthermore, the Board 
notes that it has not been shown that the appellant was AWOL for 
a continuous period of at least 180 days to constitute a bar 
under 38 C.F.R. § 3.12(c)(6).  In the March 2007 Statement of the 
Case (SOC), the RO found that the appellant had a 169 days of 
time lost.  Although the appellant was AWOL several times during 
service, there is no showing that the appellant was AWOL for a 
continuous period of at least 180 days to constitute a bar under 
38 C.F.R. § 3.12(c)(6).  

However, based on the evidence presented, the Board finds that 
the appellant's discharge from service was due to willful and 
persistent misconduct that was not a minor offense.  In this 
regard, the Court found that there is a legitimate question as to 
whether the minor-offense exception can apply to a situation 
involving multiple offenses.  See Stringham v. Brown, 8 Vet. App. 
445, 448 (1995).  The Court also found that offenses which are 
the type of offenses that would interfere with the performance of 
military duties are not minor offenses.  Id. at 448.  Applying 
this authority and analysis to the facts of this case, the Board 
finds that the appellant's conduct of being absent with official 
leave was willful and persistent and cannot be considered minor.  
The appellant completed less than a year of service and during 
such time he was absent without official leave on several 
occasions.  The appellant's DD 214 reflects 4 months and 21 days 
of service and non-pay period time lost from January 22, 1968 to 
January 29, 1968, from February 18, 1968 to February 29, 1968 and 
from April 9, 1968 to July 16, 1968.  Without following orders or 
appearing for duty as required, the appellant's ability to 
perform his military duties was precluded, or at the very least 
significantly interfered with.  See Stringham, 8 Vet. App. at 
448.  As such, the evidence indicates that the appellant 
repeatedly disregarded his superiors and requirements regarding 
his duty despite being aware that such behavior was prohibited 
and could result in disciplinary action.  The appellant on 
several occasions did not report for duty.  Examination in April 
1968 revealed the appellant was oriented, rational and coherent 
and gave no evidence of abnormal thinking or behavior suggesting 
a serious mental illness.  His actions and behavior, then, were 
willful.  

Furthermore, the Board finds that the lack of mental health 
complaints during service and the psychiatric examination in 
April 1968 are compelling evidence that the appellant was not 
insane during service.  Although the psychiatric examination 
revealed a diagnosis of inadequate personality, there is no 
argument by the appellant that he was insane, as this is defined 
by VA, at the time he committed any of his multiple offenses 
during service.  In any event, the Board notes that the 
examination revealed the appellant was oriented, rational and 
coherent and gave no evidence of abnormal thinking or behavior 
suggesting a serious mental illness.  
The Board recognizes that the appellant's contends that there 
were compelling circumstances that warranted the prolonged 
unauthorized absences.  In March 2006, the appellant related that 
he grew up in the projects and had a 6th grade education.  He 
related that he was an alcohol abuser and was mentally and 
emotionally unstable.  The appellant's representative argues that 
given the appellant's situation, rehabilitation should have been 
given.  The Board acknowledges the appellant's arguments and 
contentions but notes that the appellant's conduct, which 
included repeated disobedience and absences from duty, 
demonstrate that he persistently engaged in willful misconduct.  
Whether he did so because he was an alcohol abuser, limited in 
education or for some other reason is immaterial.  

In sum, the Board finds that the character of the appellant's 
discharge based upon willful and persistent misconduct precludes 
eligibility for VA compensation and pension benefits.  The 
appellant's discharge must be considered as having been under 
dishonorable conditions and is a bar to VA benefits, and the 
appeal must be denied.  


ORDER

The character of the appellant's service from December 1967 to 
October 1968 is a bar to entitlement to VA benefits. 


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


